Case 1:20-cv-22471-DPG Document 60 Entered on FLSD Docket 09/29/2020 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 20-cv-22471-DPG


  NORTH AMERICAN SUGAR INDUSTRIES INC.,

                                           Plaintiff,

                             v.

  XINJIANG GOLDWIND SCIENCE & TECHNOLOGY
  CO., LTD., GOLDWIND INTERNATIONAL
  HOLDINGS (HK) LTD., DSV AIR & SEA INC.,
  BBC CHARTERING USA, LLC, and
  BBC CHARTERING SINGAPORE PTE LTD.,

                                           Defendants.


      PLAINTIFF’S MOTION TO STAY BRIEFING SCHEDULE FOR DEFENDANTS’
                      RULE 12(b)(2) MOTIONS TO DISMISS

         Pursuant to Federal Rule of Civil Procedure 6(b) and Local Rule 7.1, plaintiff North

  American Sugar Industries Inc. (“American Sugar”) respectfully moves to stay the briefing

  schedule for the motions to dismiss the complaint pursuant to Federal Rule of Civil Procedure

  12(b)(2) filed by defendants BBC Chartering USA, LLC, BBC Chartering Singapore PTE Ltd.,

  DSV Air & Sea Inc., and Goldwind International Holdings (HK) Ltd. (collectively,

  “Defendants”)1 (the “Rule 12(b)(2) Motions to Dismiss”), Dkt. Nos. 48, 52-53, pending the

  Court’s disposition of American Sugar’s motion for leave to conduct jurisdictional discovery,

  which was filed earlier today (“Jurisdictional Discovery Motion”), Dkt. No. 59. In support of the

  instant motion, American Sugar states as follows:

         1.     American Sugar filed its complaint in this action on June 15, 2020. Dkt. No. 1.


  1
   For purposes of this motion, the term “Defendants” does not include defendant Xinjiang
  Goldwind Science & Technology Co., Ltd., which has not yet filed a response to the complaint.
Case 1:20-cv-22471-DPG Document 60 Entered on FLSD Docket 09/29/2020 Page 2 of 4




         2.      On August 31, 2020, Defendants filed their Rule 12(b)(2) Motions to Dismiss,

  Dkt. Nos. 48, 52-53, and a joint motion to dismiss the complaint pursuant to Federal Rules of

  Civil Procedure 12(b)(1) and 12(b)(6) (the “Joint Motion to Dismiss”), Dkt. No. 54. On

  September 8, 2020, the Court granted American Sugar’s unopposed motion to extend its deadline

  to respond to the Joint Motion to Dismiss, and to consider and respond as appropriate to the Rule

  12(b)(2) Motions to Dismiss, to October 14, 2020. See Dkt. Nos. 56, 58.

         3.      On September 29, 2020, American Sugar filed the Jurisdictional Discovery

  Motion. Dkt. No. 59. Pursuant to Local Rule 7.1(c), and absent any Court-ordered extensions,

  Defendants must file any opposition to the Jurisdictional Discovery Motion by October 13, 2020,

  and American Sugar must in turn file its reply brief seven (7) days after an opposition is filed—

  potentially by October 20, 2020, six (6) days after American Sugar’s current deadline to file its

  response to the Rule 12(b)(2) Motions to Dismiss.

         4.      American Sugar recognizes that, once the Jurisdictional Discovery Motion is fully

  briefed, the Court will need time to consider the parties’ motion papers before issuing a ruling.

  In the interests of efficiency and judicial economy, American Sugar respectfully requests that the

  briefing schedule for Defendants’ Rule 12(b)(2) Motions to Dismiss be stayed while the

  Jurisdictional Discovery Motion is pending. By granting the stay, the Court and the parties will

  avoid a scenario in which American Sugar’s opposition to the Rule 12(b)(2) Motions to Dismiss,

  and any replies to that opposition, need to be revised or supplemented to account for a later-in-

  time decision by the Court on the Jurisdictional Discovery Motion.

         5.      The requested stay of briefing schedule is made in good faith, not for purposes of

  delay, and will not prejudice any party or the Court. American Sugar, however, will be




                                                   2
Case 1:20-cv-22471-DPG Document 60 Entered on FLSD Docket 09/29/2020 Page 3 of 4




  prejudiced if such relief is not granted because the Jurisdictional Discovery Motion may not be

  resolved before American Sugar’s deadline to respond to the Rule 12(b)(2) Motions to Dismiss.

         WHEREFORE, for good cause having been shown, American Sugar respectfully requests

  that the Court enter the Proposed Order, attached hereto as Exhibit 1, staying the briefing

  schedule for Defendants’ Rule 12(b)(2) Motions to Dismiss pending the Court’s resolution of

  American Sugar’s Jurisdictional Discovery Motion.

                            LOCAL RULE 7.1(a)(3) CERTIFICATION

         Pursuant to Local Rule 7.1(a)(3), the undersigned counsel hereby certifies that he

  conferred with counsel for Defendants, which oppose the relief requested in this motion. Despite

  a good faith effort to resolve this dispute, the parties were unable to do so.



   Dated: September 29, 2020                    Respectfully submitted,

                                                Miguel A. Estrada (pro hac vice)
                                                Audi K. Syarief (pro hac vice)
                                                GIBSON, DUNN & CRUTCHER LLP
                                                1050 Connecticut Avenue, NW
                                                Washington, DC 20036-5306
                                                Telephone: (202) 955-8257
                                                Facsimile: (202) 530-9616
                                                mestrada@gibsondunn.com
                                                asyarief@gibsondunn.com

                                                Andrea E. Neuman (pro hac vice)
                                                Rahim Moloo (pro hac vice)
                                                Casey Kyung-Se Lee (pro hac vice)
                                                GIBSON, DUNN & CRUTCHER LLP
                                                200 Park Avenue, 47th Floor
                                                New York, NY 10166-0193
                                                Telephone: (212) 351-3883
                                                Facsimile: (212) 351-5303
                                                aneuman@gibsondunn.com
                                                rmoloo@gibsondunn.com
                                                clee@gibsondunn.com




                                                    3
Case 1:20-cv-22471-DPG Document 60 Entered on FLSD Docket 09/29/2020 Page 4 of 4




                                              David S. Mandel
                                              David S. Mandel
                                              FBN 38040
                                              MANDEL & MANDEL LLP
                                              169 East Flagler Street, Suite 1224
                                              Miami, FL 33131
                                              Telephone: (305) 374-7771
                                              dsm@mandel.law

                                              Counsel for Plaintiff North American Sugar
                                              Industries Inc.

                                     CERTIFICATE OF SERVICE

          I hereby certify that, on September 29, 2020, the foregoing document was electronically

  filed with the Clerk of Court using the CM/ECF system, which will send notification of such

  filing to all counsel of record.

                                               David S. Mandel




                                                  4
